RUBY TUESDAY, INC. PERFORMANCE RESTRICTED STOCK UNIT AWARD This PERFORMANCE RESTRICTED STOCK UNIT AWARD (the “Award”) is made and entered into as of the of August, 2015 by and between Ruby Tuesday, Inc. (the “Company”), a Georgia corporation, and (the “Employee”). Upon and subject to the provisions of the Plan and the Additional Terms and Conditions attached hereto and incorporated herein by reference as part of this Award, the Company hereby awards as of the Grant Date to the Employee the Performance Restricted Stock Units described below in consideration of the Employee’s services to the Company. A. Grant Date:August , 2015. B. Plan Under Which Granted:Ruby Tuesday, Inc. 1996 Stock Incentive Plan or the Ruby Tuesday, Inc. Stock Incentive Plan (the “Plan”). C. Performance Restricted Stock Units:The number of Performance Restricted Stock Units subject to the Award shall be ().Each Performance Restricted Stock Unit represents the Company’s unfunded and unsecured obligation to issue one share of the Company’s common stock (“Common Stock”), $.01 par value per share, in accordance with this Award, subject to the terms of this Award and the Plan. D. Performance Goals:[Add narrative to describe performance goals and performance period, including a definition for “Performance Period End Date.”] E. Vesting Schedule:Provided that the Employee remains in the continuous service of the Company or any affiliate through the last day of the Performance Period End Date without experiencing a Termination of Employment (the “Service Condition”) and that the applicable Performance Level described below has been achieved, the number of Performance Restricted Stock Units indicated below shall become Vested Stock Units in accordance with the following Vesting Schedule and be settled on the Performance Period End Date: Performance Level [Describe performance goal.] Percentage of Performance Restricted Stock Units that Become Vested Stock Units Below Threshold 0% Threshold % [One or more intermediate threshold] % Maximum 100% There will be no payment for performance below the “Threshold” level, no payment will be made in excess of 100% at the “Maximum” level, and there will be straight-line interpolation, conditioned upon performance above the Threshold level, between levels of achievement. Service Condition Exceptions.Notwithstanding the foregoing, the Service Condition will be deemed satisfied as to all or a portion of the Performance Restricted Stock Units, as indicated below, if the Employee provides continuous service to the Company and/or any affiliate following the Grant Date through the date of any of the earlier events listed below without experiencing a Termination of Employment: (a)(i) In the event of a Termination of Employment due to Disability or death; (ii)in the event of an involuntary Termination of Employment, other than for Cause; or (iii) upon a voluntary Termination of Employment at or after age fifty-five (55), the portion of the Performance Restricted Stock Units which are deemed to have satisfied the Service Condition will be equal to the Performance Restricted Stock Units that would have become Vested Stock Units based solely upon the Performance Level achieved multiplied by a fraction where the numerator is the number of whole twelve-month periods commencing with July 1 of the year in which the grant was made through and including the effective date of the Termination of Employment and the denominator is three (3). (b)In the event of a Change in Control, all of the Performance Restricted Stock Units shall be deemed to have satisfied the Service Condition immediately prior to the effective date of such Change in Control. Performance Condition Exception.In the event of a Change in Control, the Performance Condition will be deemed to have been met at the “Target” level. The Performance Restricted Stock Units with respect to which both a Performance Level and Service Condition has been, or are deemed to have been, achieved or satisfied, as applicable, are herein referred to as the “Vested Stock Units”Any portion of the Performance Restricted Stock Units which have not, or have not been deemed to have, satisfied both the Service Condition and Performance Condition in accordance with this Paragraph E as of the Performance Period End Date shall be forfeited. F. Distribution of Common Stock:Subject to the attached Additional Terms and Conditions, the shares of Common Stock attributable to the Vested Stock Units shall be issued to the Employee within ninety (90) days following the earlier of (i) the effective date of a Change in Control or (ii) the Performance Period End Date (the “Distribution Period”). -2- IN WITNESS WHEREOF, the Company and Employee have signed this Award as of the Grant Date set forth above. RUBY TUESDAY, INC. By: James J. Buettgen [Name of Employee] Title:
